DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 & 14-18 are allowable.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1
The prior art does not disclose or suggest the claimed “a thermal mass flow meter coupled to each of the bypass pipes, the thermal mass flow meter including a first temperature sensor, a second temperature sensor, and a heating element disposed between the first temperature sensor and the second temperature sensor, wherein the heating element is configured to heat the flow through the bypass pipe to a predetermined temperature of about 40 degrees to about 60 degrees Celsius” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-7 are allowable based upon their dependency thereof claim 1.
With regards to claim 8
The prior art does not disclose or suggest the claimed “wherein the plurality of gas delivery zones comprises three gas delivery zones and the plurality of outlets comprises three outlets, wherein a first outlet is fluidly coupled to a first gas delivery zone via a first gas line, a second outlet is fluidly coupled to a second gas delivery zone via a second gas line, and a third outlet is fluidly coupled to a third gas delivery zone via 
With regards to claims 9-12 & 14 are allowable based upon their dependency thereof claim 8.
With regards to claim 15
The prior art does not disclose or suggest the claimed “using the controller to control a control valve in line with each respective channel to provide a desired quantity of process gas to each respective outlet of the flow ratio controller, or wherein flowing one or more process gases to the third gas delivery zone comprises flowing the one or more process gases through sidewalls of the process chamber” in combination with the remaining claimed elements as set forth in claim 15.
With regards to claims 16-18 are allowable based upon their dependency thereof claim 15.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lucas US Patent No.: US 5,804,717 discloses a multi-channel mass flow transducer has a single laminar flow element in a primary fluid flow path and multiple secondary flow paths in parallel with and in fluid communication with the primary flow path. Flow restriction elements are disposed in one or more of the secondary flow paths to establish different flow rate measurement "channels" having particular flow rate ranges. The multi-channel transducer of the present invention is capable of measuring fluid flow rates over an extended range and eliminates the need for multiple transducers , however is silent on a thermal mass flow meter coupled to each of the bypass pipes, the thermal mass flow meter including a first temperature sensor, a second temperature sensor, and a heating element disposed between the first temperature sensor and the second temperature sensor, wherein the heating element is configured to heat the flow through the bypass pipe to a predetermined temperature of about 40 degrees to about 60 degrees Celsius or using the controller to control a control valve in line with each respective channel to provide a desired quantity of process gas to each respective outlet of the flow ratio controller, or wherein flowing one or more process gases to the third gas delivery zone comprises flowing the one or more process gases through sidewalls of the process chamber or wherein the plurality of gas delivery zones comprises three gas delivery zones and the plurality of outlets comprises three outlets, wherein a first outlet is fluidly coupled to a first gas delivery zone via a first gas line, a second outlet is fluidly coupled to a second gas delivery zone via a second gas line, and a third outlet is fluidly coupled to a third gas delivery zone via a third gas line.
Layher et al. PG. Pub. No.: US 2018/0164137 A1 discloses a device which: optically detects the presence of, measures the flow rate of, and identifies the characteristics of venting fugitive gas emissions. Specifically the device provides a spectral analysis of emission gas constituents; selective detection of the presence of venting hydrocarbons; measurement of venting emissions flow rates, the measurement of shut-in and flowing venting system pressures and the venting system temperatures. The flow rates are corrected, relative to the detection of the gas constituents and standard temperature and pressure (STP). These devices are configured to collect such , however is silent on a thermal mass flow meter coupled to each of the bypass pipes, the thermal mass flow meter including a first temperature sensor, a second temperature sensor, and a heating element disposed between the first temperature sensor and the second temperature sensor, wherein the heating element is configured to heat the flow through the bypass pipe to a predetermined temperature of about 40 degrees to about 60 degrees Celsius or using the controller to control a control valve in line with each respective channel to provide a desired quantity of process gas to each respective outlet of the flow ratio controller, or wherein flowing one or more process gases to the third gas delivery zone comprises flowing the one or more process gases through sidewalls of the process chamber or wherein the plurality of gas delivery zones comprises three gas delivery zones and the plurality of outlets comprises three outlets, wherein a first outlet is fluidly coupled to a first gas delivery zone via a first gas line, a second outlet is fluidly coupled to a second gas delivery zone via a second gas line, and a third outlet is fluidly coupled to a third gas delivery zone via a third gas line.
Burgess et al. PG. Pub. No.: US 2019/0240432 A1 discloses a gases flow rate sensing system may be configured to operate in at least two different target temperature modes, based upon a measured temperature of the gases flow. In some embodiments, the gases flow sensing system may have a voltage divider containing a thermistor. The gases flow rate may be determined based upon a voltage output indicating an amount of power needed to maintain the thermistor at a target temperature as specified by the target temperature mode, and a measured temperature of the gases flow, however is silent on a thermal mass flow meter coupled to each of the bypass pipes, the thermal mass flow meter including a first temperature sensor, a second temperature sensor, and a heating element disposed between the first temperature sensor and the second temperature sensor, wherein the heating element is configured to heat the flow through the bypass pipe to a predetermined temperature of about 40 degrees to about 60 degrees Celsius or using the controller to control a control valve in line with each respective channel to provide a desired quantity of process gas to each respective outlet of the flow ratio controller, or wherein flowing one or more process gases to the third gas delivery zone comprises flowing the one or more process gases through sidewalls of the process chamber or wherein the plurality of gas delivery zones comprises three gas delivery zones and the plurality of outlets comprises three outlets, wherein a first outlet is fluidly coupled to a first gas delivery zone via a first gas line, a second outlet is fluidly coupled to a second gas delivery zone via a second gas line, and a third outlet is fluidly coupled to a third gas delivery zone via a third gas line.
Hartig et al. US PATENT No.: US 5,683,548 discloses an inductively coupled plasma reactor and method for processing a semiconductor wafer. The inductively coupled plasma reactor includes a plasma source having a plurality of channels in which processing gases are independently supplied to each channel. A gas supply system includes a plurality of gas feed lines each capable of supplying an individual flow rate and gas composition to the plurality of channels in the plasma source. Each channel is surrounded by an independently powered RF coil, such that the plasma density can be varied within each channel of the plasma source. In operation, a material layer overlying a semiconductor wafer is either uniformly etched or deposited by , however is silent on a thermal mass flow meter coupled to each of the bypass pipes, the thermal mass flow meter including a first temperature sensor, a second temperature sensor, and a heating element disposed between the first temperature sensor and the second temperature sensor, wherein the heating element is configured to heat the flow through the bypass pipe to a predetermined temperature of about 40 degrees to about 60 degrees Celsius or using the controller to control a control valve in line with each respective channel to provide a desired quantity of process gas to each respective outlet of the flow ratio controller, or wherein flowing one or more process gases to the third gas delivery zone comprises flowing the one or more process gases through sidewalls of the process chamber or wherein the plurality of gas delivery zones comprises three gas delivery zones and the plurality of outlets comprises three outlets, wherein a first outlet is fluidly coupled to a first gas delivery zone via a first gas line, a second outlet is fluidly coupled to a second gas delivery zone via a second gas line, and a third outlet is fluidly coupled to a third gas delivery zone via a third gas line.
Shajii et al. PG. Pub. No.: US 2006/0173642 A1 discloses a mass flow controller includes a thermal mass flow sensor in combination with a pressure sensor to provide a mass flow controller that is relatively insensitive to fluctuations in input pressure. The pressure sensor and thermal sensor respectively provide signals to an electronic controller indicating the measured inlet flow rate and the pressure within the dead volume. The electronic controller employs the measured pressure to compensate the measured inlet flow rate and to thereby produce a compensated measure of the , however is silent on a thermal mass flow meter coupled to each of the bypass pipes, the thermal mass flow meter including a first temperature sensor, a second temperature sensor, and a heating element disposed between the first temperature sensor and the second temperature sensor, wherein the heating element is configured to heat the flow through the bypass pipe to a predetermined temperature of about 40 degrees to about 60 degrees Celsius or using the controller to control a control valve in line with each respective channel to provide a desired quantity of process gas to each respective outlet of the flow ratio controller, or wherein flowing one or more process gases to the third gas delivery zone comprises flowing the one or more process gases through sidewalls of the process chamber or wherein the plurality of gas delivery zones comprises three gas delivery zones and the plurality of outlets comprises three outlets, wherein a first outlet is fluidly coupled to a first gas delivery zone via a first gas line, a second outlet is fluidly coupled to a second gas delivery zone via a second gas line, and a third outlet is fluidly coupled to a third gas delivery zone via a third gas line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852